Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information Under 37 C.F.R. 1.105
A Requirement for Information under 37 C.F.R. 1.105 is attached to this Office Action. Replies to a Requirement for Information must be complete and filed within the time period set forth in this Office action. See MPEP § 704.12 for additional information.
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 112(a), Applicant submits that pages 76-77 and 107 of the specification provide sufficient disclosure for the claimed engineering and factory portions. The Examiner respectfully disagrees. Pages 76-77 merely describe the functionality of the claimed factory and engineering portions without describing the structure used to perform such functions (e.g. “The illustrated elements are grouped into two decoupled portions, optionally enabling engineering setup operations to be performed separately from factory operation. The first portion (Engineering  730A) is performed, e.g., once per single production run or once for a series of  production runs of a same model SSD, to setup for the production runs. The second  portion (Factory 740F) is performed for each production run, whether a single  production run (such as for prototype construction) or one of a series of  production runs of a same model SSD (such as for volume manufacturing), to finalize  a variety of aspects of manufacturing of each respective SSD...The elements of Engineering 730A include production of a firmware image,  sometimes referred to as "stamped firmware" (Manufacturing Firmware Package 721),  for manufacture of one or more SSDs. The manufacturing firmware image is produced  according to a license description (License File 701) and a distributed firmware image  (Distribution Firmware Package 703) via an application program (Package Manager  711). The package manager extracts firmware from the distribution firmware package  using the license file, and performs one or more stamping functions (such as to  encrypt, secure, personalize, and/or customize the manufacturing firmware package),  producing the manufacturing firmware package. The package manager optionally  produces drive configuration templates for all or any of available licensed drive  configurations (e.g., configurations that a design vendor has agreed to provide and/or  support with respect to the system vendor) as identified in the license file. In some  embodiments, the package manager is enabled to interact via a GUI. In various  embodiments and/or usage scenarios, anyone or more of the license file, the  distribution firmware package, and the package manager are provided by Design Vendor 610 of Fig. 6.”). Similarly, page 107 merely discloses that the operations and functionalities described within the specification may be embodied on computer readable mediums.
While the pages disclose various “application programs” comprised within the portions that perform some of the functionality described, the specification does not disclose the hardware implementing such software applications. Furthermore, to one of ordinary skill in the art, it would not be obvious as to what structure/hardware would be required to perform the specific functionalities described in the specification. For example, the factory portion could be a system comprising any number of combinations of various computing and manufacturing devices or the factory portion could be a collection of computer programs/software embodied on computer readable mediums and executed by a separate computing device. Therefore, it remains unclear how the factory and engineering portions are implemented as claimed.
Applicant’s arguments with respect to rejection of claims 14-16, 18, and 20 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “an engineering portion connected to a host; a factory portion connected to the host and the engineering portion, the factory portion separately configured than the engineering portion to construct a plurality of storage devices...” However, neither the claims nor the specification sufficiently disclose the associated structure of the claimed engineering and factory portions. The specification does not disclose whether the portions are systems comprising computing devices and manufacturing equipment or computer programs/software embodied on computer readable mediums. Furthermore, the term “portion” is not a term of the art nor does it convey any associated structure, instead merely acting as a placeholder for “means.” Therefore, it is unclear how these portions are implemented within the claimed system.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means plus Function
Claim limitation “factory portion” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim uses a placeholder for “means” (e.g. “portion”), coupled with a function (e.g. “portion separately configured...to...”), and recite insufficient structure to perform the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 15-16, 18, and 20 are also rejected due to their dependence on at least claim 14.
Unclear Scope
Claim 14 recites, “an engineering portion connected to a host; a factory portion connected to the host...” and “a firmware package application embodied on a first tangible computer readable medium in the engineering portion in the form of non-transitory computer programming instructions responsive to the host...” It is unclear whether or not the “host” is included within the scope of the computer manufacturing system or if the system only comprises an engineering portion, factory portion, firmware package application, and manufacturing software tool. Therefore, the scope of claim 14 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 15-16, 18, and 20 are also rejected due to their dependence on at least claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (USP 7873885 “Shin”) in view of Lassa et al. (US 2012/0331207 “Lassa”) and Murin et al. (US 2006/0216841 “Murin”).
Regarding claim 14, Shin discloses: A computer manufacturing system comprising:
a firmware package application embodied on a first tangible computer readable medium in the engineering portion in the form of non-transitory computer programming instructions responsive to the host and configured to store a plurality of different firmware images (Fig. 10E-10F, Col 1 line 34-36, Col 3 line 36-65, Col 12 line 34-63, Col 13 line 5-18)...
and a manufacturing software tool application embodied on a second tangible computer readable medium in the factory portion, configured to perform separately from the firmware package application, in the form of non-transitory computer programming instructions configured to select a firmware image...and load the selected firmware image to at least one controller of the plurality of storage devices (Fig. 10C, Fig. 12, Col 3 line 58-61, Col 12 line 11-63, Col 14 line 60-Col 15 line 11)...
Shin does not disclose: ...firmware images corresponding to different predetermined flash memory temperature ranges for the plurality of storage devices;
...firmware image corresponding with a predetermined flash memory temperature range... and load the selected firmware image to at least one controller of the plurality of storage devices to install the predetermined flash memory temperature range.
However, in the same field of endeavor, Lassa discloses: ...firmware images corresponding to different predetermined flash memory temperature ranges for the plurality of storage devices (Fig. 1, 0020, 0025, 0039, 0061);
...firmware image corresponding with a predetermined flash memory temperature range... and load the selected firmware image to at least one controller of the plurality of storage devices to install the predetermined flash memory temperature range (Fig. 1, 0020, 0025, 0039, 0061).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 disclosed by Shin by including firmware images corresponding to predetermined temperature ranges as disclosed by Lassa. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Shin in view of Lassa does not disclose: an engineering portion connected to a host;
a factory portion connected to the host and the engineering portion, the factory portion separately configured than the engineering portion to construct a plurality of storage devices, each of the plurality of storage devices having a storage controller, a storage controller memory, and a flash memory.
However, in the same field of endeavor, Murin discloses: an engineering portion connected to a host (Fig. 2-3, 0040, 0053-0054, 0069-0070);
a factory portion connected to the host and the engineering portion, the factory portion separately configured than the engineering portion to construct a plurality of storage devices, each of the plurality of storage devices having a storage controller, a storage controller memory, and a flash memory (Fig. 2-3, 0045-0047, 0073-0085).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 disclosed by Shin in view of Lassa by including engineering and factory portions as disclosed by Murin. One of ordinary skill in the art would have been motivated to make this modification by combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 15, Shin in view of Lassa and Murin teaches all limitations of claim 14. Shin further discloses: a manufacturing test application in the form of non-transitory computer programming instructions configured to operationally test each storage device's flash memory after the selected firmware image is loaded to the respective storage controller's memory and implemented by the respective storage controller (Fig. 10C, Fig. 10F, Col 12 line 25-33, Col 13 line 5-18).
Regarding claim 16, Shin in view of Lassa and Murin teaches all limitations of claim 14. Shin further discloses: a license application in the form of non-transitory computer programming instructions defining a plurality of predetermined licensed configurations of the storage device in terms of firmware image and flash memory combinations (Fig. 10E, Col 3 line 36-45, Col 12 line 34-63).
Regarding claim 18, Shin in view of Lassa and Murin teaches all limitations of claim 15. Shin further discloses: wherein the manufacturing test application is configured to execute in response to receiving an input command from the host device (Fig. 12, Col 14 line 60-Col 15 line 11).
Regarding claim 20, Shin in view of Lassa and Murin teaches all limitations of claim 15. Shin further discloses: wherein the manufacturing test application is configured to perform a defect scan of each flash memory and to identify defect regions that are removed from service in subsequently storing user data during operation of each respective storage device (Col 12 line 15-17, Col 12 line 34-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        

















Requirement for Information Under 37 C.F.R. 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
An issue of public use, on sale activity, or other public availability has been raised in this application (see 37 CFR 1.105(a)(1)(vii). The Examiner’s prior search identified at least one prior art reference (see the Non-Final Rejection mailed 06/18/2021) that suggests the invention was in public use or on sale in the United States more than a year prior to November 14, 2011, the filing date of the provisional application to which the instant application claims priority. Specifically, the previously cited reference (“SeaTools for Windows User Guide”) shows that assignee Seagate Technology LLC provided software tools (e.g. SeaTools) allowing users to customize and run various diagnostic tests on both internal and external drives as well as load firmware images onto drives at least as early as December 2008.
Similarly, the existence of the above NPL reference suggests the possible existence of additional published prior art by any of the inventors disclosing information related to the claimed invention. See 37 CFR 1.105(a)(1)(iii).
In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(a)(1), additional information regarding this issue is required as follows. The Examiner respectfully requests any information related to:
Versions of SeaTools including capabilities for testing flash memory devices in public use or on sale more than a year prior to November 14, 2011.
Documentation of features of SeaTools corresponding to customization and loading of firmware images onto storage devices.
Versions of SeaTools or similar software products provided by Seagate Technology LLC in public use or on sale more than a year prior to November 14, 2011 directed towards testing of storage devices (e.g. flash memory, hard disc drives, solid state drives, etc.) designed specifically for use in manufacturing, engineering, or factory environments.
Any other prior art by any of the inventors directed to software and/or systems for engineering and/or manufacturing of storage devices including installation of pre-configured firmware.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.


/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685